Citation Nr: 1009910	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-27 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the residuals of an 
isoniazid (INH) regimen prescribed after a positive 
purified protein derivative (PPD) test.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to 
December 1979 and from August 2003 to July 2004.  He also 
had service in the Reserve.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the RO.  

In March 2009, during the course of the appeal, the Veteran 
attended a hearing at the RO before the Veterans Law Judge 
whose signature appears at the end of this decision.  
During his hearing, the Veteran testified, specifically, 
that he was not seeking entitlement to service connection 
for tuberculosis.  Rather, he clarified the issue as 
entitlement to service connection for the residuals of INH 
therapy following a positive PPD test during his second 
period of active duty.  Accordingly, the Board will 
consider the appeal on that basis.


FINDING OF FACT

The evidence does not establish the presence of a 
disability, claimed as a residual of an INH regimen 
prescribed following a positive PPD test.


CONCLUSION OF LAW

The claimed residuals of an INH regimen, prescribed 
following a positive PPD test, are not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist him in the development of the 
issue of entitlement to service connection for the 
residuals of an INH regimen prescribed following a positive 
PPD test.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.

In May 2005, VA received the Veteran's claim, and there is 
no issue as to providing an appropriate application form or 
completeness of the application.  

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claim, including the evidence 
to be provided by the Veteran, and notice of the evidence 
VA would attempt to obtain.  VA informed him of the 
criteria for service connection, as well as the criteria, 
generally, for rating service-connected disabilities and 
for assigning effective dates, should service connection be 
granted. 

Following the notice to the Veteran, VA fulfilled its duty 
to assist him in obtaining identified and available 
evidence necessary to substantiate his claim.  That duty 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the Veteran 
adequately identifies to VA and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  
However, the duty to assist is not a one-way street.  Olsen 
v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's 
responsibility to present and support his claim.  38 
U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records, as well 
as records reflecting his treatment between his two periods 
of active duty and after his separation from service.  In 
August 2005, VA also examined the Veteran to determine the 
nature and etiology of the claimed residuals of INH 
therapy.  The VA examination reports reflect that the 
examiners reviewed the Veteran's past medical history, 
including his service treatment records, interviewed and 
examined the Veteran, documented his current medical 
conditions, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  
Therefore, the Board concludes that the VA examinations are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Finally, the Board notes that in May 2007 and March 2009, 
the Veteran attended hearings at the RO before a Decision 
Review Office and the undersigned Veterans Law Judge, 
respectively.  Transcripts of each of those hearings have 
been associated with the claims folder.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal.  He has not identified any outstanding evidence 
which could support his claim; and there is no evidence of 
any VA error in notifying or assisting the Veteran that 
could result in prejudice to him or that could otherwise 
affect the essential fairness of the adjudication.  
Accordingly, the Board will proceed to the merits of the 
appeal.

Analysis

The Veteran contends that he has the residuals of an INH 
regimen prescribed after a positive PPD test during his 
second period of active duty.  Therefore, he maintains that 
service connection is warranted.  However, after carefully 
considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Active military service 
includes active duty, any period of active duty for 
training ("ACDUTRA") during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training ("INACDUTRA") during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training. 38 C.F.R. § 3.6(a) 
(2009). 

Generally, the evidence must show (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A review of the evidence discloses that in August 2003, 
prior to his deployment to Guantanamo Bay, Cuba, a PPD 
converter was positive.  However, the evidence does not 
show, and the Veteran does not contend that active 
tuberculosis was ever found.  Nevertheless, the Veteran's 
service treatment records show that he was placed on a 
regimen of INH therapy as a precautionary measure.  

During his second period of active duty from August 2003 to 
July 2004, the Veteran was treated for various complaints, 
primarily involving genitourinary problems, manifested by 
urgency, frequency, and incomplete emptying; 
gastrointestinal pain; and shortness of breath and fatigue.  
Although he now reports that his various problems were the 
result his INH therapy, there is no competent evidence on 
file to substantiate his allegations.  

An abdominal ultrasound during the Veteran's second period 
of active duty revealed a large gall stone and several 
small nephroliths without obstruction.  However, there was 
no competent evidence that either of those findings were in 
anyway related to the Veteran's INH regimen.  Indeed, 
extensive workups conducted during and after service, 
including those performed at the Walter Reed Army Medical 
Center, were negative for any chronic, identifiable 
pathology related to the Veteran's complaints.  In this 
regard, the Board notes during the course of his therapy, 
the Veteran's INH regimen was temporarily halted in an 
effort to determine the nature and etiology of his 
complaints.  However, the interruption in his medication 
regimen did not have any effect on the Veteran's complaints 
of residual disability.  Nevertheless, in August 2005, the 
Veteran was examined by VA to determine the nature and 
etiology of any disease entity associated with his 
complaints.  

Following the VA examinations, the diagnoses were a mild 
blood pressure elevation; a mole and ulcer on the Veteran's 
face; a history of urinary tract symptoms of unclear cause 
with nephrolithiasis on echo studies; a history of 
abdominal discomfort of unclear cause; mild tinea pedis; a 
history of a heart murmur with no active murmur noted 
during the examination; a history of gallstones by echo; a 
history of hemorrhoids; a latent tuberculosis infection 
with INH therapy for six months, with no evidence of active 
disease by history or chest X-ray; intermittent shortness 
of breath of unclear etiology; and likely occult sleep 
apnea.  Despite those diagnoses, there were no findings 
that any of those disorders, including those specifically 
associated with genitourinary problems; gastrointestinal 
pain; and shortness of breath and fatigue were in any way 
related to the Veteran's positive PPD test in service or 
his subsequent INH regimen.

The only reports of chronic disability resulting from a 
positive PPD converter and INH therapy in service come from 
the Veteran.  As a layman, however, he is only qualified to 
report on matters which are capable of lay observation.  
For example, he is qualified to report his symptoms.  
However, he is not qualified to render opinions which 
require medical expertise, such as the diagnosis of those 
symptoms or the cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Therefore, his opinion, without more, 
cannot be considered competent evidence of service 
connection.  38 C.F.R. § 3.159(a).  

Absent competent evidence of a chronic, identifiable 
disability resulting from the claimed residuals of a 
positive PPD converter and INH therapy in service, the 
Veteran cannot meet the criteria for service connection.  
Accordingly, service connection is not warranted, and the 
appeal is denied.

During the Veteran's hearing before the undersigned 
Veterans Law Judge, testimony suggested that the Veteran's 
complaints existed prior to his second period of active 
duty and had increased during his second period of active 
duty.  Therefore, it was contended that service connection 
was warranted on the basis of aggravation.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such 
service, unless there is a finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) 
(2009).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). 

The medical records, dated prior to the Veteran's entry on 
active duty in August 2003, do show that he made remarkably 
similar complaints.  However, as in the records dated after 
August 2003, there were no findings of chronic, 
identifiable pathology to account for those complaints.  
Therefore, the Veteran cannot meet the criteria for service 
connection on the basis of aggravation of a pre-existing 
disability.  Accordingly, service connection is not 
warranted on that basis.  

In arriving at the foregoing decisions, the Board has 
considered the Veteran's request for additional workup to 
determine the nature and extent of any current disability 
claimed as a residual of a positive PPD converter and INH 
therapy in service.  

VA examinations are scheduled when the medical evidence 
accompanying a particular claim is not adequate for rating 
purposes.  38 C.F.R. 3.326(a) (2009).  That said, VA's 
authority to request reexaminations, or periods of hospital 
observation, at any time is not limited in order to ensure 
that a disability is accurately rated.  38 C.F.R. 3.327 
(2009).  In this case, however, the medical evidence is 
adequate for rating purposes.  

The Veteran has already had extensive workup to determine 
the nature and etiology of any disability related to his 
complaints; and it has been consistently negative for any 
competent evidence of disability resulting from a positive 
PPD converter and INH therapy in service.  To perform an 
examination under those circumstances would be tantamount 
to a fishing expedition to determine if there might be some 
unspecified information which could possibly support a 
claim.  In this regard, the United States Court of Appeals 
for Veterans Claims has stated that VA's duty to assist the 
Veteran in the development of his claim is not a license to 
conduct a fishing expedition.  See, e.g., Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  Accordingly, 
additional workup will not be scheduled.

Finally, the Board has considered the doctrine of 
reasonable doubt.  However, that doctrine is only invoked 
where there is an approximate balance of evidence which 
neither proves nor disproves the claim.  In this case, the 
preponderance of the evidence is against the Veteran's 
claim.  Therefore, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009). 


ORDER

Entitlement to service connection for the residuals of INH 
therapy prescribed following a positive PPD test is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


